This suit was instituted in the Circuit Court of Callaway County by plaintiffs and against the defendant, seeking to disbar him from practicing law in the courts of this State. The trial court sustained the charges made against him and disbarred him for a period of twelve months from and after March 28, 1919. In due course the defendant appealed the cause to this court.
The record in the case is very long, covering about two hundred and seventy pages of printed matter, and the statement of counsel for appellant covers about fifty, but from the view we take of the case, it will be unnecessary for us to go into details of the facts of the case.
It will suffice to state that the Klick brothers, five in number, during the war were charged with being in sympathy with Germany, and made some very violent language against this country and in favor of Germany. This was called to the attention of the Council for the Defense, which caused charges to be prepared against them in the United States District Court at Jefferson City, Missouri, charging them with disloyalty, etc. They were duly arrested upon those charges and arraigned before the commissioner of that court, whereupon the *Page 180 
appellant, who was a duly licensed and practicing attorney-at-law of this State, was employed by the Klick brothers to defend them against those charges. In the performance of that duty, it is charged that appellant was guilty of unbecoming and improper conduct, in that he attempted to induce the witnesses against the Klicks to change their testimony; in other words, was guilty of an attempt of subornation of perjury. These are the matters that constitute the basis of the charges against the appellant in this case, which, as before stated, the trial court found to be true.
The offense charged in the disbarment proceedings against the appellant is conceded to be an indictable offense, and under the law of this State as declared by this court in the case of State ex rel. Selleck v. Reynolds, 252 Mo. 369, he cannot be disbarred or suspended for a definite term as a punishment, before having been indicted and convicted by a jury of his country. That being the law, and there being no pretense that appellant has been indicted or convicted, this proceeding must be dismissed, and it is so ordered. All concur; Graves, J., in a separate opinion, in which all concur.